Citation Nr: 0517458	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-09 003	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period from August 21, 1998, through March 3, 1999.

2.  Entitlement to a rating in excess of 50 percent for 
PTSD for the period from March 4, 1999, through October 13, 
2002.  

3.  Entitlement to a rating in excess of 70 percent for 
PTSD, effective from October 14, 2002, through the present.

4.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction and two 
vessel coronary artery bypass graft (CABG).

5.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).




REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1968 to November 1970.  His 
service personnel records show that from March to December 
1969, he served in the Republic of Vietnam, where he was 
primarily a rifleman and an automatic rifleman.

In December 2002, the Board denied entitlement to an 
initial rating in excess of 10 percent for PTSD for the 
period from August 21, 1998, through March 10, 1999.  
However, the Board raised that rating to 50 percent, 
effective March 11, 1999.  The veteran disagreed with that 
decision and filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court).  

In April 2003, pursuant to a joint motion by the veteran 
and the Secretary of the Department of Veterans Affairs 
(VA) (the parties), the Court vacated the Board's December 
2002 decision to the extent that it denied a rating in 
excess of 10 percent for the period from August 21, 1998, 
through March 10, 1999, and a rating in excess of 50 
percent effective March 11, 1999.  The Court then remanded 
the case to the Board for readjudication consistent with 
the joint motion.  

In November 2003, the Board remanded the case for further 
development.  In so doing, the Board noted that the veteran 
had raised claims of entitlement to service connection for 
cardiovascular disease and entitlement to a TR.  Those 
claims were referred to the RO for appropriate action.  

Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, confirmed and continued the 10 percent rating for 
PTSD for the period from August 21, 1998, through March 3, 
1999.  It raised that rating to 50 percent for the period 
from March 4, 1999, through October 13, 2002.  The RO then 
raised the rating to 70 percent for the period from October 
14, 2002, through the present.  

By a rating action in March 2004, the RO denied the 
veteran's claim of entitlement to service connection for 
cardiovascular disease and entitlement to a TR.  The 
veteran disagreed with those decisions and filed a timely 
substantive appeal.  Those issues were then merged with the 
veteran's appeal for a higher rating for PTSD.  Thereafter, 
the case was returned to the Board for further appellate 
action.

The issue of entitlement to a TR is addressed in a REMAND 
at the end of the decision below.


FINDINGS OF FACT

1.  For the period from August 21, 1998, through October 
13, 2002, the veteran's service-connected PTSD, manifested 
primarily by anxiety, depression, suspicion, isolation, 
anger, hypervigilance, a sleep disorder, nightmares, and 
panic attacks, was productive of occupational and social 
impairment with reduced reliability and productivity.

2.  Since October 14, 2002, the veteran's PTSD, manifested 
primarily by genuine anxiety regarding his stressors, 
frequent intrusive memories, nightmares, poor sleep 
pattern, outbursts of anger, hypervigilance, excessive 
startle reaction, and deficits in attention and 
concentration, especially under stressful conditions, has 
been productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

3.  CAD, status post myocardial infarction and two vessel 
CABG, was first manifested many years after service; 
however, the preponderance of the competent evidence of 
record shows that it is due, at least in part, to the 
veteran's PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
the period from August 21, 1998, through March 3, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2004).

2.  The criteria for a rating in excess of 50 percent for 
the period from March 4, 1999, through October 13, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, DC 9411 
(2004).

3.  The criteria for a rating in excess of 70 percent for 
PTSD for the period from October 14, 2002, through the 
present have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.130, DC 9411 (2004).

4.  CAD, status post myocardial infarction and two vessel 
CABG is proximately due to or the result of the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claims of entitlement to an increased rating for his 
service-connected PTSD and entitlement to service 
connection for CAD.

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  

In particular, the VA had to ensure that the veteran had 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence that the veteran is expected to provide; and 
(4) the need to furnish the VA any evidence in his 
possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA 
everything he has pertaining to his claims.  The VCAA also 
eliminated the concept of a well- grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003)).  

By virtue of information contained in letters, dated in 
January 2003 and March 2004, the RO informed the veteran 
that it had a duty to notify him and his representative of 
any information and evidence needed to substantiate and 
complete a claim for VA benefits.  

The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in or 
was made worse by military service; or that there was an 
event in service which caused injury or disease; 2) that 
the veteran had current physical or mental disability; and 
3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

As to PTSD, the VA informed the veteran that he had to 
submit evidence showing that such disability had increased 
in severity.  The VA stated that such evidence could 
consist of a statement from his doctor containing the 
physical and clinical findings, the results of laboratory 
tests or X-rays, and the dates of examinations and tests.  
The VA also stated that he could submit statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner the 
veteran's disability had become worse. 

The VA informed the veteran that is was responsible for 
getting relevant records held by Federal agencies, such as 
medical records from the military or VA hospitals or those 
held by the Social Security Administration.  The VA also 
noted that it would make reasonable efforts help the 
veteran try to get other relevant evidence, such as private 
medical records, employment records, or records from State 
or local government agencies.  The VA requested that the 
veteran inform it if there was an other evidence or 
information that he thought would support his claim, such 
as medical evidence showing that his heart condition was 
secondary to his service-connected PTSD.

The VA told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had 
them.  He was notified that if he wished the VA to obtain 
medical records, he would have to authorize medical 
personnel to release such records by using VA Form 21-4142.  
Such information included the name and address of the 
person, agency, or company who had the records; the time 
frame covered by the records; and, in the case, of medical 
records, the condition for which he was treated.  The VA 
stated that it would notify the veteran if the holder of 
the records declined to provide them or asked for a fee to 
provide them.  The VA noted, however, that it was 
ultimately the veteran's responsibility to make sure that 
it received all of the evidence necessary to support his 
claim, which wasn't in the possession of a Federal 
department or agency.  

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical 
opinion if it decided it was necessary to make a decision 
in his claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  Courtesy copies of the January 
2003 and March 2004 letters were sent to the veteran's 
representative, and the VA noted that if the veteran had 
questions or needed assistance, he may wish to contact his 
representative.

The RO noted that the following evidence received in 
support of the veteran's claim include a statement from the 
veteran's wife; a report from J. D. B., Ph.D., a report 
from K. P. B., M.D.; and copies of medical publications.

In addition to the letters, dated in January 2003 and March 
2004, the veteran was provided with applications for VA 
compensation and/or pension (VA Form 21-526), which he 
completed and returned to the VA in August 1998 and 
January 2003; an application for increased compensation 
based on unemployability (VA Form 21-8940), which he 
completed and returned to the RO in January 2003; 
Statements of the Case (SOC's) issued in April 1999 and 
November 2004; Supplemental Statements of the Case (SSOC's) 
issued in May 2002, November 2004, and January 2005; and 
copies of the Board's remands, dated in August 2000 and 
November 2003.  The RO also provided the veteran a copy of 
the Board's, decision dated in December 2002.  Although 
that decision was ultimately vacated by the Court, it 
clearly articulated the law and regulations relevant to the 
claim of entitlement to an increased rating for PTSD and 
discussed those legal provisions in the context of the 
evidence then of record.  

In any event, the veteran has been provided with extensive 
advice regarding the evidence that would be required to 
substantiate his claims of entitlement to an increased 
rating for PTSD and entitlement to service connection for 
heart disease.  Indeed, the SOC and SSOC issued in November 
2004 set forth the relevant text of 38 C.F.R. § 3.159.  The 
SOC's and the SSOC's also identified the evidence that had 
been received by the RO.  

The following evidence has been received in support of the 
veteran's appeals for entitlement to service connection for 
CAD and entitlement to an increased rating for PTSD:  the 
veteran's service medical records; the veteran's service 
personnel records; records and reports received from or 
through the Blackstone Family Practice Center, reflecting 
the veteran's treatment from August 1971 through November 
1997 and from May through November 2002; records and 
reports from the VA Medical Center in Richmond, Virginia, 
reflecting the veteran's treatment from January 1989 
through July 2001; records from Key Advantage, reflecting 
the veteran's treatment from April 1992 through April 1993; 
records and reports received from or through S. J. K., 
M.D., reflecting the veteran's treatment from September 
1998 through November 2003; reports of examinations 
performed by the VA in October 1998, December 2001, January 
2004, and April 2004; statements and reports from C. L. K., 
LPC, dated in March 1999, September 2000, and September 
2001; statements and reports from K. P. B., M.D., dated 
from March 1999 through September 2003; a statement from W. 
W., dated in October 2000; letters from the veteran's 
family, dated in September 2002 and August 2003; the report 
of an evaluation performed by J. D. B., Ph.D. in October 
2002; copies of medical publications, received in November 
2002; the veteran's records from the Social Security 
Administration, received in July 2004; and an extract from 
the 38th Edition of the Directory of Physicians of the 
United States.
The veteran was informed of his right to have a hearing in 
association with his appeal; and on VA Form 9, dated in 
April 1999, he requested that such a hearing be scheduled 
at the Board's offices in Washington, D.C.  In July 1999, 
he withdrew that request.  He has made no further requests 
for a hearing in any venue.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could 
be used to support the issues of entitlement to service 
connection for heart disease and/or entitlement to an 
increased rating for PTSD.  As such, there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to those issues 
or be helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claims of entitlement to an increased rating for 
PTSD and entitlement to service connection for heart 
disease.  Therefore, the Board will proceed to the merits 
of those issues.  

II.  PTSD

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

The veteran's PTSD is rated in accordance with the criteria 
in 38 C.F.R. § 4.130, DC 9411.  A 10 percent rating is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 
A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD when 
there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name. 

By a rating action in February 1999, the RO granted service 
connection for PTSD.  It assigned a 10 percent rating, 
effective August 21, 1998.  In subsequent rating actions, 
the RO raised the veteran's rating for PTSD to 50 percent 
(effective March 4, 1998, through October 13, 2002) and 
then to 70 percent (effective from October 14, 2002, 
through the present).  In any event, the February 1999 
rating action constituted an initial rating award.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  10 Percent Effective from August 21, 1998, through 
March 3, 1999

During a psychiatric examination, performed by the VA in 
October 1998, the veteran reported that he experienced 
intrusive thoughts and nightmares of his time in Vietnam; 
that he was irritable and could not tolerate children; that 
he had difficulty concentrating; and that he was 
hypervigilant and had an exaggerated startle response.  
Although he became quite anxious when describing the 
stressors he experienced in Vietnam, he was alert, 
oriented, coherent, and relevant; and he demonstrated an 
appropriate affect.  Moreover, his memory and concentration 
were intact, and his insight and judgment were good.  
Indeed, the examiner assigned the veteran a GAF of 75.  

GAF stands for "global assessment of functioning" which 
under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) reflects the 
psychological, social, and occupational functioning of 
those with psychiatric disability on a hypothetical 
continuum of mental health-illness.  The nomenclature in 
DSM IV has been specifically adopted by VA in the 
evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 
(2002).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 'Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no 
friends, unable to keep a job)."  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)).  In his concurring opinion in 
Brambley v. Principi, 17 Vet. App. 20 (2003), Judge 
Steinburg noted that a GAF of 40 signifies considerably 
greater occupational impairment than a GAF of 50.  

Although the GAF of 75 was compatible with more mild 
symptomatology, the examiner indicated that he did not have 
the veteran's claims file before him for review.  He noted, 
however, that the veteran had been receiving treatment for 
PTSD from a Dr. K. and from W. W.  Statements from Dr. K. 
and W. W., dated in February 1999 and September and October 
2000, tended to show that at the time of the VA 
examination, the manifestations of the veteran's PTSD had 
been worse than would have been contemplated by a GAF of 
75.  Such statements indicated that since mid-1998, the 
veteran's PTSD had been manifested primarily by anxiety, 
depression, suspicion, isolation, anger, hypervigilance, a 
sleep disorder, nightmares, intrusive memories, and panic 
attacks.  In fact Dr. K. assigned GAF's ranging from 40 to 
50.  Dr. K. and W. W. had been treating the veteran and, as 
such, had greater familiarity with the veteran's case than 
the VA examiner whose opinion was based on solely on an 
interview and examination.  Therefore, the Board gives 
greater credence to the opinions set forth by the veteran's 
care givers.  

After reviewing evidence in light of the criteria for 
rating mental disorders, the Board is of the opinion that 
from August 21, 1998, through March 3, 1999, the 
manifestations of the veteran's PTSD more nearly reflected 
the criteria for a 50 percent schedular rating.  To that 
extent, the appeal is granted.

In arriving at this decision, the Board has considered the 
possibility of a still-higher evaluation.  Although the 
veteran has difficulty with impulse control; difficulty 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships, the 
preponderance of the evidence applicable to the period from 
August 21, 1998, through March 3, 1999, is negative for 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  Indeed, such 
evidence is negative for suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, irrelevant, or obscure speech; 
near continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance 
and hygiene.  As such, the manifestations of the veteran's 
PTSD do not meet or more nearly approximate the criteria 
for a 70 schedular rating under the general formula for 
rating mental disorders.  

B.  50 percent Effective from March 4, 1999, through 
October 13, 2002

In addition to the September and October 2000 statements 
from Dr. K. and W. W., evidence applicable to the period 
from March 4, 1999, through October 13, 2002, consists of a 
report reflecting a March 1999 examination by the veteran's 
treating psychiatrist, K. P. B., M.D.; Dr. B.'s clinical 
notes reflecting the veteran's treatment from May 1999 
through June 2001; a copy of a decision by an 
Administrative Law Judge at the Social Security 
Administration, dated in September 1999, which granted the 
veteran entitlement to Social Security Disability benefits; 
a September 2001 report from C. L. K., L.P.C., the 
veteran's counselor; the report of a psychiatric 
examination performed by the VA in December 2001; and a 
letter, dated in September 2002, from the veteran's spouse.  

Such evidence shows that from March 4, 1998, through 
October 13, 2002, the veteran's PTSD continued to be 
manifested primarily by anxiety, depression, suspicion, 
isolation, anger, hypervigilance, a sleep disorder, 
nightmares, intrusive memories, panic attacks, and 
excessive agitation when talking about his experiences in 
Vietnam.  The GAF's assigned by Dr. B. and Dr. K. ranged 
from 45 to 55, and Dr. K. suggested that the veteran was 
unemployable due to PTSD.  Dr. K. also concluded that the 
veteran had occupational and social impairment in most 
areas including work, judgment, thinking, and mood.  

While Dr. K.'s conclusion mirrored some of the criteria for 
a 70 percent schedular rating for PTSD, the preponderance 
of the evidence continued to be negative for suicidal 
ideation; obsessional rituals which interfered with the 
veteran's routine activities; intermittently illogical, 
irrelevant, or obscure speech; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  In fact, the 
clinical notes from Dr. B. revealed few symptoms other than 
anxiousness, sleep impairment, and nightmares.  
Furthermore, the December 2001 VA examiner, who reviewed 
the veteran's claims file, assigned the veteran a GAF of 
60.  In any event, the preponderance of the evidence 
reflected no more than the 50 percent schedular rating 
which had been assigned for the veteran's PTSD.

Inasmuch as a preponderance of the evidence reflected or 
more nearly reflected the criteria for a rating in excess 
of 50 percent for the veteran's service-connected PTSD, an 
increased rating is not warranted for the period from March 
4, 1999, through October 13, 2002.  To that extent, the 
appeal is denied.



C.  70 Percent Effective from October 14, 2002, Through the 
Present

Additional evidence applicable to the veteran's claim for 
an increased rating for PTSD, includes the report of an 
evaluation by J. D. B., Ph.D., dated October 14, 2002; 
reports from K. P. B., M.D., dated October 14, 2002, and in 
September 2003; statements from the veteran's wife, 
daughter, and son; the report of a VA psychiatric 
examination, performed in April 2004; a report from J. D. 
B., Ph.D., dated in April 2004; and additional records from 
the Social Security Administration, received in July 2004.  
While such records showed essentially the same 
symptomatology associated with the veteran's PTSD, they did 
reveal a general decrease in the level of the assigned 
GAF's.  Following their examinations, J. D. B., Ph.D. and 
the VA assigned the veteran a GAF of 45.  The GAF's 
assigned following the examinations by K. P. B., M.D., and 
the report of J. D. B., Ph.D., dated in April 2004 were 
reduced from previous levels and ranged from 30 to 44.  

In addition to the overall reduction in the assigned GAF, 
the evidence continued to emphasize the veteran genuine 
anxiety regarding his stressors, frequent intrusive 
memories, nightmares, poor sleep pattern, outbursts of 
anger, hypervigilance, and excessive startle reaction.  K. 
P. B., M.D., also emphasized the veteran's deficits in 
attention and concentration, especially under stressful 
conditions.  Consequently, the RO raised the veteran's 
schedular rating for PTSD to 70 percent, effective October 
14, 2002.

Despite the veteran's symptoms and the general reduction in 
his assigned GAF, the evidence is negative for gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Thus, he cannot meet or more nearly approximate the 
criteria for a 100 percent schedular evaluation for PTSD.  
Accordingly, the 70 percent evaluation is confirmed and 
continued for the period from October 14, 2002, to the 
present.

D.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
implemented the principle of staged ratings noted in 
Fenderson.  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected PTSD.  Although 
the evidence shows that the veteran has received Social 
Security benefits for disability commencing in September 
1998, such benefits have been primarily due to disability 
other than the veteran's PTSD.  Moreover, there is no 
evidence showing that the veteran has been hospitalized 
frequently for PTSD.  As such, the evidence does not 
present such an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards in rating that disorder.  38 C.F.R. 
§ 3.321(b)(1) (2004).  In fact, the record shows that the 
manifestations of the veteran's PTSD are those contemplated 
by the regular schedular standards.  Therefore, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions 
in civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  

III.  Heart Disease

The veteran contends that his PTSD contributed to the onset 
of his heart disease and that service connection is, 
therefore, warranted on a secondary basis.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has stated that when a service-connected 
disorder causes an increase in disability to a non-service-
connected condition, such an increase is to be treated as 
if service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

In this case, records from the Blackstone Family Practice 
Center show that since the 1990's, the veteran has 
reportedly had hypertension, as well as various risk 
factors for heart disease, such as high cholesterol, 
obesity, and a history of smoking.  Indeed, in September 
1998, he sustained a myocardial infarction associated with 
CAD and underwent a two vessel CABG.  

Several health care providers/examiners have reported a 
link between the veteran's PTSD and his heart disease.  In 
October 2002, J. D. B., Ph.D., evaluated the veteran for 
PTSD and noted the long history of associated 
hypervigilance and anxiety.  Dr. B. stated that such 
manifestations likely resulted in an ongoing stimulation of 
the stress mechanism, known as the hypothalamic-pituitary-
adreno-cortico axis.  Dr. B. further stated that such a 
reaction continually stimulated the adrenal gland to 
secrete high levels of corticosteroids and catecholamines 
which resulted in the suppression of the immune system.  He 
noted that over time, such factors contributed to heart 
disease.  He cited several scientific publications to 
support his argument and applied those findings to the 
veteran's case.  Therefore, he concluded that there was a 
reasonable probability of a causal relationship between the 
veteran's over-arousal associated with PTSD and his CAD.

In December 2002, after reviewing the literature, the 
veteran's treating cardiologist, S. J. K., M.D., concurred 
that there was a reasonable probability that the veteran's 
chronic stress associated with PTSD was causally related to 
his 1998 heart attack.

In January 2004, the veteran underwent a cardiovascular 
examination by the VA to determine the nature and etiology 
of any cardiovascular disorder found to be present.  
Following the examination, the various diagnoses included 
hypertensive vascular disease since 1970-1980; CAD, 
diagnosed in approximately 1998; a myocardial infarction in 
1998, status post coronary artery bypass grafting; and 
cardiomegaly.  The examining Nurse Practitioner concluded 
that it was at least as likely as not that the veteran's 
cardiovascular disease could be attributed to his PTSD.  
She noted, however, that a possible assessment by the 
Psychiatry Service could provide more details as to a 
correlation.  The report of the cardiovascular examination 
was reviewed by Dr. M.

In April 2004, Dr. M. performed another VA cardiovascular 
examination of the veteran.  Following that examination and 
a review of the veteran's claims file, she stated that 
although the veteran had lifelong stress associated with 
PTSD, a review of the literature did not verify such stress 
as an accepted risk factor for CAD.  She noted, however, 
that the veteran did have a number of accepted risk factors 
such as obesity, smoking, hypertension, and hyperlipidemia.  
Therefore, she concluded that it was less likely than not 
that the veteran's CAD was directly due to his service-
connected PTSD.

In July and December 2004, R. A. S., M.D., a cardiologist, 
examined the veteran and reviewed documents from the 
veteran's medical history which were provided by the 
veteran's representative.  Following that examination and 
review, he concluded that there was a causal relationship 
between the veteran's heart disease and PTSD.  In addition 
to the examination and review, he based his opinion on his 
25 years of experience in evaluating patient's with 
compensation issues; an extensive personal bibliography, 
and a review of the medical literature.  He acknowledged 
that cardiovascular disease was a multifactorial process 
and that the veteran had a number of risk factors.  
However, he stated that it was not possible to say whether 
the veteran's cardiovascular disease was more attributable 
to his history of cigarette smoking or his long-standing 
history of PTSD.  In any event, he concluded that it was 
more likely than not that the veteran's PTSD symptoms 
contributed in a substantial way to his heart disease.  
`In evaluating the foregoing evidence, the Board assigns a 
greater probative value to the collective opinions of Dr. 
K., Dr. S., and Dr. B, which are favorable to the veteran, 
as opposed to the April 2004 opinion of Dr. M., which is 
unfavorable to the veteran.  Not only are Dr. K. and Dr. S. 
cardiologists, their opinions (as well as that of Dr. B.) 
are supported by a review of the medical literature.  
Although Dr. M., an endocrinologist, found that the medical 
literature did not verify stress from PTSD as an accepted 
risk factor for CAD, Dr. S. and Dr. B. make references to 
specific publications which strongly suggest otherwise.  
Moreover, in the report of the January 2004 examination 
which she reviewed, Dr. M. appears to endorse a 
relationship between the veteran's stress from PTSD and his 
CAD.  In that examination, she also appreciated the value 
of a psychiatric assessment in determining such a 
relationship.  Therefore, the Board finds that the 
preponderance of the evidence supports that veteran's claim 
that his CAD is proximately due or the result of his 
service-connected PTSD.  At the very least, the evidence 
both for and against the veteran's claim is in relative 
equipoise.  In such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In arriving at this decision the Board notes that the RO 
originally denied the veteran's claim for heart disease in 
a March 2004 rating decision.  In that decision, the RO 
stated that it was not the recognized policy of the VA to 
relate heart disease to service-connected anxiety 
disorders.  The Board is unaware of the existence of such a 
policy.  Moreover, it should be noted that in considering 
appeals, the Board is bound only by applicable statutes, VA 
regulations, and precedent opinions of the General Counsel 
of the VA.  The Board is not bound by VA manuals, 
circulars, or similar administrative issues.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 19.5 (2004).  

In its March 2004 decision, the RO also stated that a 
review of the evidence does not establish a definite 
relationship between PTSD and CAD.  Such a statement 
misconstrues the evidentiary standard necessary to support 
a claim for benefits.  Indeed, the evidence need not 
establish a definite relationship.  Rather, the evidence 
must be in relative equipoise such that it is at least as 
likely as not that the veteran's CAD is proximately due to 
or chronically worsened by his PTSD.  That is, there must 
be an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim 
but which creates a reasonable doubt regarding service 
origin, the degree of disability, or any other point.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In such cases, 
all reasonable doubt is resolved in favor of the veteran.


ORDER

Entitlement to an initial rating of 50 percent for PTSD for 
the period from August 21, 1998, through March 3, 1999, is 
granted subject to the law and regulations governing the 
award of monetary benefits.  

Entitlement to a rating of 50 percent for PTSD for the 
period from March 4, 1999, through October 13, 2002, is 
denied.  

Entitlement to a rating in excess of 70 percent for PTSD, 
effective from October 14, 2002, through the present is 
denied.

Entitlement to service connection for CAD is granted, 
secondary to the veteran's service-connected PTSD.


REMAND

The veteran also seeks entitlement to a TR.  

The VA may grant a TR for compensation purposes based on 
unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  If there is only one such disability, it must be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  
38 C.F.R. § 4.16(a). 

Inasmuch as the veteran's service-connected heart disease 
has not yet been rated, it would be premature for the Board 
to consider the possibility of a TR.  Indeed, such action 
could result in prejudice to the veteran's claim.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  
Therefore, that issue is remanded for the following 
development:

1.  Schedule the veteran for a cardiac 
examination to determine the extent of 
his service-connected CAD, status post 
myocardial infarction and two vessel 
CABG.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must consider the following:

a.  Determine if the veteran has 
chronic congestive heart failure; or if 
he has a workload of 3 METS or less, 
which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; if 
he has left ventricular dysfunction 
with an ejection fraction of less than 
30 percent.  

b.  Determine if the veteran has had 
more than one episode of acute 
congestive heart failure in the past 
year, or; if he has a workload of 
greater than 3 METs but not greater 
than 5 METs, which  results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; if he has left ventricular 
dysfunction with an ejection fraction 
of 30 to 50 percent.  

c.  Determine if the veteran has a 
workload greater than 5 METs but not 
greater than 7 METs, which results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; if he has evidence of 
cardiac hypertrophy or dilatation on an 
electrocardiogram, echocardiogram, or 
X-ray.  

d.  Determine if the veteran has is a 
workload greater than 7 METs but not 
greater than 10 METs which results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; if continuous medication 
is required.  

One MET (metabolic equivalent) is the 
energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight 
per minute. When the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner must 
estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2) (2004).

e.  Finally, the examiner must render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the service-connected 
heart disease renders the veteran 
unable to obtain or maintain 
substantially gainful employment.  

The rationale for all opinions must be 
set forth in writing.

2.  When the foregoing actions have 
been completed, assign the veteran a 
disability rating for his service-
connected heart disease.

3.  When the actions in paragraphs 1 
and 2 have been completed, undertake 
any other indicated development and 
then readjudicate the issue of 
entitlement to a TR.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


